Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This office action is in response to communication filed on 03/18/2022. Claims 1, 6, 9 and 14 have been amended. Claim 7 has been canceled. Claims 1-6 and 8-20 are pending on this application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkel et al. Pub. No. 2018/0316365.
	Fig. 1A of Volker et al. a discloses a transparent structure 100 includes support layer 102 and a metallic film 104.
	
	Fig. 2 of Volkel discloses the transparent structure (support layer 202 and metallic film 204 attached to the windshield of the vehicle; paragraph 0022). 
Fig. 2 of Volkel et al.  discloses a slotted electrically conductive structure (unit cells slotted structure 208 of metallic film 204) attachable to a substrate (supported layer 202; paragraph 0022) having a first dielectric constant (dielectric constant of support layer 202; paragraph 0031)  and configured to enhance penetration of an incidental radio wave (paragraph 0020)  with a wavelength (paragraph 0032), through the substrate (layer 202) by allowing a substantial portion of the incidental radio wave to penetrate from a first region (outside  of the vehicle) having a second dielectric constant (dielectric of air outside the vehicle) to a second region (inside of the vehicle) through the substrate (layer 202), the slotted electrically conductive structure (slotted structure 208 of metallic film 204) comprising: a metallic base layer  (204; paragraph 0023) of transparent metal (paragraph 0019) or metal oxide: an adhesive laver (paragraph 0025) for attaching the metallic base (204) layer to the substrate (202): and one or more patterned slots (patterned slots of 208) provided on the metallic base layer (204), wherein each of the patterned slots (patterned slots in 208)  comprises a plurality of feature elements (features elements of 208) covering an entire area of the patterned slot (area of patterned slot 208), wherein: the metallic base layer (204)  not covered (part of 204 is not covered by features elements of 208) by the plurality of feature elements (feature elements of 208) has a reduced thermal energy loss (paragraph of 0026 discloses increase internal  temperature) and a problem of signal blockage and reflection (paragraph 0020 discloses “the radio signal may be reflected when f1 lies outside the one or more RF gaps of the film); and the plurality of feature elements (features elements of 208) is configured to allow the incidental radio wave to pass through (paragraph 0020 discloses “This radio signal at frequency f1 may pass through film 104 if f1 lies within the one or more RF gaps of the film”), the slotted electrically conductive structure (conductive structure of 208; see Fig. 9A and 9B ). 
Regarding claim 2, The slotted electrically conductive structure of claim 1, Fig. 2 further discloses wherein each see (Fig. 3A a unit cell of multiple cells in 208) of the plurality of feature elements (cells featured of 208) has a feature length (paragraph 0042 discloses feature length Ly=78.5mm) less than   nʎ/2 (paragraph 0042 discloses wavelength= 157mm; wherein n*wavelength/2= 78.5mm; wherein n=1) and a feature width ( paragraph 0042 discloses feature width Lx=78.5mm)  less than  nʎ/2 (paragraph 0042 discloses wavelength= 157mm; wherein n*wavelength/2= 78.5mm); wherein n=1, such that the incidental radio wave can pass through (paragraph 0020) the slotted electrically conductive structure (slot conductor structure of 208 in Fig. 2 ). 
Retarding claim 3. The slotted electrically conductive structure of claim 1, Fig. 2 further discloses wherein the plurality of feature elements (feature elements of 208) are arranged in rows and columns repeatedly across the patterned slot (patterned slots of 208), and wherein each of the feature elements (feature elements of 208 has a pattern symmetrically arranged (pattern symmetrical arranged of 208) in both vertical and horizontal directions (vertical and horizons direction of features elements of 208).  
Regarding claim 4. (Original) The slotted electrically conductive structure of claim 1, Fig.  wherein the plurality of feature elements (features elements of 208) are formed by a combination of a transparent metallic coating and transparent non-metallic lines (see Fig. 9A for discloses feature elements of patterned slots 900 formed by formed by a combination of a transparent metallic coating and transparent non-metallic lines).  
Regarding claim 5. The slotted electrically conductive structure of claim 1, Fig. 2 further discloses wherein the plurality of feature elements (features elements of 208) are formed by a combination of a transparent non-metallic coating and transparent metallic lines see Fig. 9A for discloses feature elements of patterned slots 900 formed by formed by a combination of a transparent metallic coating and transparent non-metallic lines).  
Regarding claim 6. The slotted electrically conductive structure of claim1, Fig. 2 and Fig. 9A further discloses wherein the one  or more patterned slots (pattern slots of 208) comprise a first patterned slot (first patterned slot of 900) having a first feature element (top feature element of 900) and a second patterned slot (second patterned slot of 900)  having a second feature element (bottom feature element of 900), and wherein the first patterned slot  (first pattern slot of 900) and the second patterned slot (second patterned slot of 900) are configured to transmit or receive different a particular frequency ranges of radio waves (paragraphs 0066-0067) through the substrate (layer 202), and the slotted electrically conductive structure (electrical conductive structure of 900) allows the incidental radio wave of a wide range of frequencies to penetrate (see wide Frequency ranges in paragraph 0066 and 0067) .  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Volkel et al. as applied to claim 1 above in further view of Kum et al. Pub. No. 2020/0048958.
Fig. 2 of Volkel et al. as applied to claim 1 above does not discloses wherein the incidental radio wave (paragraph 0020)   is a wireless radio wave operating with 5G technologies.

	Regarding claim 1, Figs. 1A, 1B2A, 2B, 3A, 3B… to Fig. 12 of Kum et al. discloses a slotted electrically conductive structure (slotted conductive structured of electrode layer of 310 in Fig. 3A; paragraph 0047) attachable to a substrate (window substrate 320 in Fig. 3A) having incidental wireless radio wave to pass through (paragraph 0009) operating with 5G technologies (paragraph 0002).  
	Volkel et al. and Kum et al. are common subject matter of metallic film for transmitting and receiving RF signal; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Kum et al. into Volkel et al. for the purpose of increase a data transmission speed of 5G technologies (paragraph 0002 of Kum et al.


Allowable Subject Matter
4.	Claims 9 -14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 9, prior arts do not teach: multilayer structure having a stack of two structures arranged in any order attachable to a first surface of the substrate, the two structures comprising the slotted electrically conductive structure of claim 1, and a film structure for converging the incidental radio wave to a focal point or a focal area in the second region, wherein: the film structure comprises: a bottom layer of transparent material; and a plurality of irregularly shaped protrusions distributing randomly across the film structure and protruding from the bottom layer: each of the irregularly shaped protrusions has a height less than 2rc and a width less than 2,: the substrate, after attaching the film structure thereon, has a third dielectric constant and is configured to converge the incidental radio wave to the focal point or the focal area in the second region: and the third dielectric constant has a value closer to the second dielectric constant.
5.	Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 9, prior arts do not teach:  multilayer structure having a stack of two structures arranged in any order attachable to a first surface of the substrate, the two structures comprising the slotted electrically conductive structure of claim 1, and a film structure for converging the incidental radio wave to a focal point or a focal area in the second region, wherein: the film structure comprises: a bottom layer of transparent material; and a plurality of irregularly shaped pits distributin  randomly across the film structure and engraved from the bottom layer; each of the irregularly shaped pits has a depth less than 2ʎ and a width less than 2 ʎ; the substrate, after attaching the film structure thereon has a third dielectric constant and is configured to converge the incidental radio wave to the focal point or the focal area in the second region: and the third dielectric constant has a value closer to the second dielectric constant.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/19/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845